DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/19/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (WO 2018/147977 A1), in view of Bala et al. (US 2019/0165906 A1).
Regarding claim 1, Manolakos discloses a method performed by a base station for service multiplexing and transmission, the method comprising:
a target resource being a pre-configured resource capable of bearing multiple types of service (fig.3 describes resources configured to bear eMBB traffic along with uRLLC traffic in a same configured resource, par. [0046 – 0047, 0052]); and
when that multiple types of service are to be sent on the target resource (par.[0052 – 0054] which describes the base station semi-statically allocating of resources or puncturing resources of a same carrier for low-latency, e.g. “MiCR”, and eMBB communications), for each type of service in the multiple types of service (par.[0054] which describes the URLLC communications and eMBB communications), determining, by the base station (par.[0052]), a resource pre-allocated to bear the type of service in the target resource, sending, by the base station, the type of service based on the determined resource corresponding to the type of service (par.[0055 – 0056] 
sending by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (par.[0055 – 0056] which describes the base station providing to a UE in URLLC mode an indication of punctured URLLC resources in an eMBB resource),
wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource (par. [0055 – 0056], which provides an indication of URLLC resource, which are carried within the eMBB resource). 
While Manolakos substantially discloses the claimed invention, it does not explicitly teach that when one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource. 
This however, would be apparent to the skilled artisan because the first type of services, e.g. “eMBB” has to have its own resources punctured to allow for the transmission of secondary uRLLC service transmission as can be seen for example in the Yang (US 2017/0295592 A1) reference fig.3 which is used as an example. 
Thus, it would be obvious to one of ordinary skill in the art that when there are no other types of data that need be transmitted on the single resource that the resource can be used solely for a first traffic type, because the eMBB resources must be 
While the disclosure of Manolakos substantially disclose the claimed invention, it does not teach:
wherein the processor is configured to:
before controlling the transmitter to send the service multiplexing indication information to the UE,
notifying a time-frequency resource for the service multiplexing indication information to the UE.
However, this technique was well-known and in practice in other applications as well as applied to a method for service multiplexing as discussed above.
For example, the disclosure of Bala discloses before controlling the transmitter to send the service multiplexing indication information to the UE, notifying a time-frequency resource for the service multiplexing indication information to the UE (par.[0003, 0102- 0103, 0115, 0118 - 0119] which describes that the indication for multiplexing, punctured resources, the location of which or resources where the indication can be found is transmitted to the UE prior/ or predefined par.[0103] and signaled using higher-layer, PDCCH, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Manolakos, with the preconfigured location of an indicator, which is signaled by the network as discussed in 

Regarding claims 2 and 10, Manolakos discloses after the one type of service is sent on the target resource (fig.3 which describes the eMBB resources being sent), when that other type of service is to be sent on the target resource in a process of sending the one type of service (fig.3 describes the eMBB and URLLC resources being transmitted in a same bundle of resources, par.[0054]), determining, by the base station, a first resource and a second resource in the target resource (par.[0054] which describes a semi-static configuration or puncturing of resources for eMBB with URLLC resources), with the first resource being a resource in the target resource except the second resource (fig.3 describes a plurality of resources used for eMBB transmission except for resources punctured for URLLC transmission), and the second resource being a resource pre-allocated to bear the other type of service in the target resource (fig.3 and par.[0054 - 0055] describes the low-latency resources as being punctured or semi-statically configured by the base station); and 
continuing sending, by the base station, the one type of service based on the first resource, sending, by the base station, the other type of service based on the second resource (Fig.3 which discloses the transmission of eMBB resources and URLLC resources), and sending, by the base station, the service multiplexing indication information to a UE which receives the one type of service and a UE which receives the 

Regarding claims 3 and 11, Manolakos discloses after the one type of service is sent on the target resource (fig.3 which describes the eMBB resources being sent), (fig.3 describes the eMBB and URLLC resources being transmitted in a same bundle of resources, par.[0054]), determining, by the base station, a first resource and a second resource in the target resource (par.[0054] which describes a semi-static configuration or puncturing of resources for eMBB with URLLC resources), with the first resource being a resource in the target resource except the second resource (fig.3 describes a plurality of resources used for eMBB transmission except for resources punctured for URLLC transmission), and the second resource being a resource pre-allocated to bear the other type of service in the target resource (fig.3 and par.[0054 - 0055] describes the low-latency resources as being punctured or semi-statically configured by the base station); and 
continuing sending, by the base station, the one type of service based on the first resource, sending, by the base station, the other type of service based on the second resource (Fig.3 which discloses the transmission of eMBB resources and URLLC resources), sending, by the base station, the service multiplexing indication information to a UE which receives the one type of service, and sending, by the base station, resource scheduling indication information to a UE which receives the other type of service (par.[0058] which discloses the transmission of an indicator to the stations to indicate a punctured resources, par.[0062 – 0063]).

Regarding claims 4 and 12, Manolakos discloses wherein the service multiplexing indication information is further used to indicate that the base station sends the other type of service on the target resource (par. [0063], which recites, in part, “As an example, for downlink communication, MBB UE 115-b may receive the post-indicator and determine to avoid decoding downlink signal received on the resources reassigned for low latency communications.”). 

Regarding claim 5, Manolakos discloses wherein the service multiplexing indication information is further used to indicate that the base station sends the other type of service on the target resource (par. [0063], which recites, in part, “As an example, for downlink communication, MBB UE 115-b may receive the post-indicator and determine to avoid decoding downlink signal received on the resources reassigned for low latency communications.”).

Regarding claims 6 and 15, Manolakos discloses after the sending the one type of service based on all resources of the target resource, sending, by the base station, the service multiplexing indication information to a UE, which receives the one type of service (par. [0063] discloses a post indicator which is directed to eMBB stations and details the resources which are punctured for URLLC data transmission). 

Regarding claim 7 and 19, Manolakos discloses wherein the target resource comprises at least a frequency-domain resource or a time-domain resources (par. [0052 – 0053], which discloses a TTI and resource elements, etc.).

Regarding claims 8 and 20, Manolakos discloses wherein the service multiplexing indication information is sent to a UE, which receives a type of service through system information, high-layer signaling, physical-layer signaling or a protocol, and the high-layer signaling comprises radio resource control (RRC) signaling and the media access control (MAC) signaling (par. [0068] and fig.3 wherein the base station using an indication channel). 

Regarding claim 9, Manolakos discloses a device for service multiplexing and transmission, applied to a base station and comprising: 
a processor; 
a memory configured to store a processor-executable instruction; and 
a transmitter; wherein the processor is configured to:
a target resource being a pre-configured resource capable of bearing multiple types of service (fig.3 describes resources configured to bear eMBB traffic along with uRLLC traffic in a same configured resource, par. [0046 – 0047, 0052]); and
when that multiple types of service are to be sent on the target resource (par.[0052 – 0054] which describes the base station semi-statically allocating of resources or puncturing resources of a same carrier for low-latency, e.g. “MiCR”, and eMBB communications), for each type of service in the multiple types of service 
sending by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (par.[0055 – 0056] which describes the base station providing to a UE in URLLC mode an indication of punctured URLLC resources in an eMBB resource),
wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource (par. [0055 – 0056], which provides an indication of URLLC resource, which are carried within the eMBB resource). 
While Manolakos substantially discloses the claimed invention, it does not explicitly teach that when one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource. 
This however, would be apparent to the skilled artisan because the first type of services, e.g. “eMBB” has to have its own resources punctured to allow for the 
Thus, it would be obvious to one of ordinary skill in the art that when there are no other types of data that need be transmitted on the single resource that the resource can be used solely for a first traffic type, because the eMBB resources must be punctured in order for URLLC, mMTC, or higher priority traffic to be transmitted on said resource. The reason for this is that the disclosure of Manolakos teaches that the eMBB resources must be punctured in order to support the transmission of low-latency data on said resources. 
While the disclosure of Manolakos substantially disclose the claimed invention, it does not teach:
wherein the processor is configured to:
before controlling the transmitter to send the service multiplexing indication information to the UE,
notifying a time-frequency resource for the service multiplexing indication information to the UE.
However, this technique was well-known and in practice in other applications as well as applied to a method for service multiplexing as discussed above.
For example, the disclosure of Bala discloses before controlling the transmitter to send the service multiplexing indication information to the UE, notifying a time-frequency resource for the service multiplexing indication information to the UE (par.[0003, 0102- 0103, 0115, 0118 - 0119] which describes that the indication for multiplexing, punctured resources, the location of which or resources where the 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Manolakos, with the preconfigured location of an indicator, which is signaled by the network as discussed in Bala. The motivation/suggestion would have been to provide a fast indication, or an indication that could be readily recognized by receivers that punctured data or data multiplexing is being used (Bala: par. [0019]).

Regarding claim 16, Manolakos discloses a device for service multiplexing and transmission, applied to a user equipment (UE) and comprising: 
a processor; 
a memory configured to store a processor-executable instruction; and 
an input/output interface, wherein the processor is configured to: 
a target resource being a pre-configured resource capable of bearing multiple types of service (fig.3 describes resources configured to bear eMBB traffic along with uRLLC traffic in a same configured resource, par. [0046 – 0047, 0052]); and
when that multiple types of service are to be sent on the target resource (par.[0052 – 0054] which describes the base station semi-statically allocating of resources or puncturing resources of a same carrier for low-latency, e.g. “MiCR”, and eMBB communications), for each type of service in the multiple types of service (par.[0054] which describes the URLLC communications and eMBB communications), determining, by the base station (par.[0052]), a resource pre-allocated to bear the type 
sending by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (par.[0055 – 0056] which describes the base station providing to a UE in URLLC mode an indication of punctured URLLC resources in an eMBB resource),
wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource (par. [0055 – 0056], which provides an indication of URLLC resource, which are carried within the eMBB resource). 
While Manolakos substantially discloses the claimed invention, it does not explicitly teach that when one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource. 
This however, would be apparent to the skilled artisan because the first type of services, e.g. “eMBB” has to have its own resources punctured to allow for the transmission of secondary uRLLC service transmission as can be seen for example in the Yang (US 2017/0295592 A1) reference fig.3 which is used as an example. 

While the disclosure of Manolakos substantially disclose the claimed invention, it does not teach:
wherein the processor is configured to:
before controlling the transmitter to send the service multiplexing indication information to the UE,
notifying a time-frequency resource for the service multiplexing indication information to the UE.
However, this technique was well-known and in practice in other applications as well as applied to a method for service multiplexing as discussed above.
For example, the disclosure of Bala discloses before controlling the transmitter to send the service multiplexing indication information to the UE, notifying a time-frequency resource for the service multiplexing indication information to the UE (par.[0003, 0102- 0103, 0115, 0118 - 0119] which describes that the indication for multiplexing, punctured resources, the location of which or resources where the indication can be found is transmitted to the UE prior/ or predefined par.[0103] and signaled using higher-layer, PDCCH, etc.).


Regarding claim 17, Manolakos discloses that in a process of receiving the one type of service based on all resources of the target resource, if the service multiplexing indication information sent by the base station is received, or the service multiplexing indication information is received and it is determined based on the service multiplexing indication information that the base station also sends other type of service on the target resource, determine a first resource and a second resource in the target resource, with the first resource being a resource in the target resource except the second resource, and the second resource being a resource pre-allocated to bear other type of service in the target resource or a resource scheduled for the other type of service in the target resource; and control the input/output interface to continue receiving the one type of service based on the first resource (par.[0062 – 0063]).

Regarding claim 18, Manolakos discloses wherein the processor is configured to, after the determining the first resource and the second resource in the target resource, if the other type of service is sent to the UE by the base station, control the input/output interface to receive the other type of service based on the second resource .
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. The applicant alleges that the disclosures of Malians (WO 2018/147977 A1) and Bala (US 2019/0165906 A1) either alone or in combination with one another fail to teach explicitly or render obvious the limitation, “wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource”. The office respectfully disagrees.
With regard to the Manolakos, it is directed to a systems, and methods for transmission and reception of different types of communications such as Mobile Broad Band (eMBB) and low-latency communications such as mMTC, URLLC, and MiCR. In order for a base station to multiplex different communication types, as previously discussed, the disclosure of Manolakos explicitly discloses puncturing an eMBB resource for transmitting low-latency traffic, par. [0006 and 0041]. Par. [0055 - 0056] explicitly discloses that the base station provides an indication of punctured resources for low-latency e.g. Mission Critical (MiCR) data transmission on resources traditionally used for eMBB or broadband traffic. The base station further transmits a resource grant to a MTC terminal, which indicates resources used for transmission of MiCR traffic transmission, and/or an indicator for punctured resources in which traditional broadband traffic can/should be transmitted. Thus, the indicator provided by the base station informs either low-latency UE or broadband UE of the type of resources it will transmit data on, thus an indication of a type of service (e.g. low-latency or nominal/eMBB) that can/should be transmitted on the assigned punctured resources. Furthermore, Manolakos discloses that resource grant and/or indication includes information about which resources should be used for eMBB and wherein the eMBB resources cannot be transmitted, thus an implicit indication that another type of data is transmitted. Also, par. [0088] discloses explicit indication for first and second type of communications.
Therefore, the disclosure of Manolakos substantially discloses the limitation, “wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource”. Therefore, the claims stand as rejected. 
The office also notes that the disclosure of Bala, which is relied upon in the rejection of claim 1 and other independent claims also discloses a puncturing indicator and discloses that the indication denotes the RE or resources that are being punctured for low-latency traffic, figs. 8-9. 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vivo “Discussion on DL Multiplexing of eMBB and URLLC”, R1-1704499
Kim et al. (US 2017/0285130 A1) “Method and Apparatus for Providing Different Services in Mobile Communications System”
	Nam et al. (US 2017/0257860 A1) “Control Signalling for Supporting Multiple Services in Advanced Communication Systems”                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411